                                         Case 3:19-cv-06011-MMC Document 30 Filed 06/23/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                            IN THE UNITED STATES DISTRICT COURT

                                  7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9     BOARD OF TRUSTEES OF THE                      Case No. 19-cv-06011-MMC
                                        LABORERS HEALTH AND WELFARE
                                  10    TRUST FUND FOR NORTHERN
                                        CALIFORNIA, et al.,                           ORDER ADOPTING REPORT AND
                                  11                                                  RECOMMENDATION; GRANTING
                                                      Plaintiffs,                     PLAINTIFF'S MOTION FOR DEFAULT
                                  12
Northern District of California




                                                                                      JUDGMENT
 United States District Court




                                                 v.
                                  13                                                  Re: Doc. Nos. 18, 28
                                        JS TAYLOR CONSTRUCTION, INC.,
                                  14
                                                      Defendant.
                                  15

                                  16         Before the Court is Magistrate Judge Sallie Kim’s Report and Recommendation,

                                  17   filed May 26, 2020, whereby said Magistrate Judge recommends the Court grant

                                  18   plaintiff's motion for default judgment. No objection to the Report and Recommendation

                                  19   has been filed.

                                  20         Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  21   Recommendation in its entirety.1

                                  22         Accordingly, plaintiff's motion for default judgment is hereby GRANTED, and

                                  23

                                  24         1  Although the Report and Recommendation, in its sections setting forth the
                                  25   underlying facts, contains several small typographical errors, namely, locating
                                       defendant’s principal place of business in Alamo, California, rather than Manteca,
                                  26   California, an omission of one of the dates through which interest is owed, and the
                                       addition of a few cents to the amount of attorney’s fees claimed, the result reached is
                                  27   unaffected. In particular, both cities support a finding of personal jurisdiction in the
                                       instant forum and the calculations ultimately made are, in all respects, based on accurate
                                  28   dates and figures.
                                          Case 3:19-cv-06011-MMC Document 30 Filed 06/23/20 Page 2 of 2




                                  1    plaintiff shall have judgment in its favor and against defendant in the amount of

                                  2    $490,879.70, together with fees and costs in the amounts of $4485 and $744.78,

                                  3    respectively, for a total of $496,109.48.

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: June 23, 2020
                                                                                              MAXINE M. CHESNEY
                                  7                                                           United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
